DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants cancelled Claims 12-21 in the claim set dated 8/24/21, pursuant to restriction as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/21.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 recites “where the first and second target vessels are both the left brachiocephalic vein or the right brachiocephalic vein.” As this is claiming the target vessels are both the “or” should be an “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransbury (Terrance Ransbury et al., WO 2012149511), hereinafter Rans in view of Karamanoglu (Mustafa Karamanoglu et al., US 20130116743), hereinafter Kara.
Regarding claim 1, an interpretation of Rans discloses a method of treating a patient, comprising: 
delivering a neuromodulation therapy to increase cardiac inotropy while maintaining or lowering heart rate (Abstract, Claims 1 and 2 including “decreases the patient's heart rate and increases inotropy of the heart of the patient.”, Pg 3:17-Pg 4:2), said therapy including 

(b) delivering therapeutic energy to at least one parasympathetic nerve fiber external to the first target vessel using the first therapeutic element (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2); and 
(c) positioning a second therapeutic element in a second target vessel (Abstract, Claims 1 and 2, Pg 3:17-Pg 4:2 ); and 
(d) delivering therapeutic energy to at least one cardiac sympathetic nerve fiber external to the second target vessel using the second therapeutic element (Abstract including “The parasympathetic therapy element is energized to deliver neuromodulation therapy to a parasympathetic nerve fiber . . . while the sympathetic therapy element is energized to deliver neuromodulation therapy to a sympathetic nerve fiber”, Claims 1 and 2, Pg 3:17-Pg 4:2).

An interpretation of Rans may not explicitly disclose wherein the first and second blood vessels are the left brachiocephalic vein and the right brachiocephalic veins. Examiner notes that the innominate vein is another term for brachiocephalic vein (see “Brachiocephalic vein.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/brachiocephalic%20vein. Accessed 10 Sep. 2021.).
However, in the same field of endeavor (medical devices), Kara teaches positioning a first and second therapeutic element in the left brachiocephalic vein and/or the right brachiocephalic veins ([0023] and Fig. 1 see also [0024] and [0029]; The portions recite/shows a plurality of electrodes in one or both of the innominate veins. Examiner notes the recited portion of Rans discloses either approach of different electrodes on the same lead or multiple leads each with electrodes on them).


Examiner also notes stimulating tranvascularly from within the innominate (aka brachiocephalic) vein(s) is known in the art see Libbus (Imad Libbus, US 20080200960) hereinafter Libb which states that one of skill in the art knows how to “transvascularly stimulate a neural target using vessels such as the innominate” ([0040] and [0043]) also evidenced by Bly (Mark Bly, US 20080183253) [0017] and Gross (Yossi Gross et al., US 20110137370) [0124]. 

Regarding claim 2, an interpretation of Ran further discloses further including introducing a catheter system into the vasculature (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2), the catheter system having the first and second therapeutic elements thereon (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2), and advancing the catheter system within the vasculature to position the first and second therapeutic 

 Regarding claim 3, an interpretation of Ran wherein steps (b) and (d) are performed simultaneously (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2).

 Regarding claim 4, an interpretation of Ran wherein steps (b) and (d) are performed at separate times (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2).

 Regarding claim 5, an interpretation of Ran wherein the first and second therapeutic element comprise electrodes, and wherein steps (b) and (d) include energizing the corresponding electrodes (Abstract, Pg 3:17-Pg 4:2 , Claims 1 and 2).

 Regarding claim 6, an interpretation of Ran discloses the above. 
An interpretation of Ran may not explicitly disclose where the first and second target vessels are both the left brachiocephalic vein or the right brachiocephalic vein.
However, in the same field of endeavor (medical devices), Kara teaches where the first and second target vessels are both the left brachiocephalic vein or the right brachiocephalic vein ([0023] and Fig. 1 see also [0024] and [0029]; The portions recite/shows a plurality of electrodes in one or both of the innominate veins. Examiner notes the recited portion of Rans discloses either approach of different electrodes on the same lead or multiple leads each with electrodes on them).
It would have been obvious before the effective filing date of the claimed invention to modify Rans to include stimulating nerves from electrodes placed within the left and right brachiocephalic vein such as that taught by Kara in order treat physiological issues by innervating nerves known to run along 

Regarding claim 7, an interpretation of Ran discloses the above. 
An interpretation of Ran may not explicitly disclose wherein one of the first and second blood vessels is the right brachiocephalic vein and the other of the first and second blood vessels is the left brachiocephalic vein.
However, in the same field of endeavor (medical devices), Kara teaches where the first and second target vessels are both the left brachiocephalic vein or the right brachiocephalic vein ([0023] and Fig. 1 see also [0024] and [0029]; The portions recite/shows a plurality of electrodes in one or both of the innominate veins. Examiner notes the recited portion of Rans discloses either approach of different electrodes on the same lead or multiple leads each with electrodes on them).
It would have been obvious before the effective filing date of the claimed invention to modify Rans to include stimulating nerves from electrodes placed within the left and right brachiocephalic vein such as that taught by Kara in order treat physiological issues by innervating nerves known to run along those veins ([0019] and [0020]). Additionally, combining or substituting elements of Kara with elements of Rans is combining prior art elements according to known methods to yield predictable results and/or 

 Regarding claim 8, an interpretation of Ran further discloses wherein the first therapeutic element and the second therapeutic element are separate electrodes or electrode arrays on a common electrode carrying member (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

Regarding claim 9, an interpretation of Ran further discloses wherein the first therapeutic element and the second therapeutic element are separate electrodes or electrode arrays on separate electrode carrying members (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

Regarding claim 10, an interpretation of Ran further discloses wherein one electrode carrying member includes a catheter member telescopingly slidable relative to a catheter member of the other electrode carrying member (Abstract, Pg 3:17-Pg 4:2, Claims 1 and 2).

 Regarding claim 11, an interpretation of Ran further discloses wherein step of delivering a stimulation therapy includes delivering a stimulation therapy to sustain or increase the blood pressure while decreasing or maintaining the heart rate (Abstract, Pg 3:17-Pg 4:2, Pg 4:23-31, Claims 1 and 2 see also Pg 5:30-Pg6:9; Examiner notes the discussion in the background section discussing AHFS including positive inotropic effects (increased LV pressure and cardiac output without change in systemic vascular resistance) when selectively stimulating certain cardiac efferent sympathetic nerves.” and that the “disclosed system and method augment balance between the sympathetic and parasympathetic systems in AHFS patents so as to lower heart rate and increase heart contractility.”. Thus positive inotropic effects increases blood pressure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-Final rejection of US application 14/801,560 dated 6/26/20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792